DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1 (last paragraph, ln 1) “a second winding on a second side of other said winding supports” should be changed to -- a second winding on a second side of the other said winding supports -- to be grammatically correct.
In claim 8 (lns 3-4) “said first winding support and a second winding support extending substantially to a rod” should be changed to  -- said first winding support and [[a]] said second winding support extending substantially to a rod -- since “second winding support” is previously recited. 
In claim 8 (ln 8) “an imaginary line running from said first pole to said second pole is orthogonal to a rod” should be changed to -- an imaginary line running from said first pole to said second pole is orthogonal to [[a]] said rod -- since “rod” is previously recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carriker (US3900749, “Carriker”) in view of (US3747320, “Vuffray”), Tsou (US20040217874, “Tsou”) and Schoen et al. (US20110204787, “Schoen”).
Re claim 1, Carriker discloses a magnetic induction rotor assembly comprising 
a core 16 (fig 1) comprising a closed loop (figs 1 & below) and two or more winding supports 24, 26 (figs 1-2), said winding supports 24, 26 mounted to the inner portion of said closed loop (figs 1-2 & below), further wherein each of said winding supports 24, 26 comprising an orifice (figs 1 & below), a magnet 28 of a rotary device (figs 1 & 7, col 3, lns 5-9 & col 4, lns 21-23, generator implies another structure drives the magnet 28 through 52; magnet 28 part of rotary device in the same manner as applicant’s where the magnet is part of the generator connected to the rotary device by 52), 
wherein the magnet 28 is connectable to said rotary device by a rod 52 (figs 1 & 7, col 3, lns 5-9 & col 4, lns 21-23, generator implies another structure drives the magnet 28 through 52), said magnet 28 rotatable by said rotary device (fig 7, col 4, lns 
a first winding 20 (fig 1) around a first side of one of said winding supports 24 (fig 1), said first winding 20 comprising a first plurality of turns (fig 1, col 3, lns 1-5), a second winding 22 (fig 1) on a second side of other said winding supports 26 (fig 1), said second winding 22 comprising a second plurality of turns (fig 1, col 3, lns 1-5).

    PNG
    media_image1.png
    384
    657
    media_image1.png
    Greyscale

Carriker discloses claim 1 except for:
each of said winding supports extending substantially to said rod;
said orifice encapsulating the magnet of the rotorary device;
said orifice comprising a height substantially similar to the magnet height in the axial direction;
said first pole and said second pole join at said rod;

less current is required to drive said rotor when connected to said first load and said second load than when not connected to said first load and said second load.
Vuffray discloses each of said winding supports extending substantially to said rod 2 (figs 1-4 & below), 
each of said winding supports comprising an orifice (figs 1-4 & below, col 2, lns 17-21 & 35-42, portion of 10 in the two winding supports), said orifice encapsulating a portion of said rotor 1 (figs 1-4 & below);
said orifice comprising a height substantially similar to the magnet height in the axial direction (figs 3 & below);
said first pole and said second pole of the magnet 1 join at said rod 2 (figs 1-4, col 3, lns 35-38).

    PNG
    media_image2.png
    900
    834
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second winding supports  and magnet of Carriker so each of said winding supports extending substantially to said rod; said orifice encapsulating a portion of said rotor; said orifice comprising a height substantially similar to the magnet height in the axial direction; and said first pole and said second pole join at said rod, as disclosed by Vuffray, in order to reduce the axial length of the rotary device by incorporating the windings into the winding supports, as well as reduce the number of parts of the magnet, as demonstrated by Vuffray (fig 3).
Carriker in view of Vuffray disclose claim 1 except for said first winding is connectable to a first load, further wherein said second winding is connectable to a 
Tsou discloses said first winding 3 (fig 3) is connectable to a first load 51 (fig 3), and said second winding 3 is connectable to a second load 51’ (fig 3, para [0031] & [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second windings of Carriker in view of Vuffray so said first winding is connectable to a first load, and said second winding is connectable to a second load, as disclosed by Tsou, in order to power additional loads, as demonstrated by Tsou (fig 3).
Carriker in view of Vuffray and Tsou disclose claim 1 except for less current is required to drive said rotor when connected to said first load and said second load than when not connected to said first load and said second load. 
Carriker discloses the rotary device to rotate the magnet of the generator, but does not specify if the rotary device is an electric motor or some other device that requires electrical current to drive the rotor of the rotary device. 
Schoen discloses the rotary device 27 employing electric current to drive the rotor (fig 1, para [0037], 27 is an electric motor which inherently employs electric current to drive the motor rotor) to rotate the magnet 13 of the generator 3 (figs 2a-b, para [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an electric motor as the rotary device of 
Re claim 2, Carriker in view of Vuffray, Tsou and Schoen discloses claim 1 as discussed above. Carriker further discloses each of said winding supports 24, 26 are mounted opposite each other such that said first windings 20 and said second windings 22 are parallel (figs 1 & above for claim 1). 
Re claim 3, Carriker in view of Vuffray, Tsou and Schoen discloses claim 1 as discussed above. Carriker further discloses said first plurality of turns and said second plurality of turns are equal (col 3, lns 9-12).
Re claim 7, Carriker in view of Vuffray, Tsou and Schoen discloses claim 1 as discussed above. Carriker fails to disclose said magnet is a disc magnet.
Vuffray discloses said magnet is a disc magnet (figs 1 & 3).

Re claim 8, Carriker discloses a method for generating electric energy comprising rotating, using a rotary device (figs 1 & 7, col 3, lns 5-9 & col 4, lns 21-23, generator implies another structure drives the magnet 28 through 52), a magnet 28 (fig 1) within orifices (figs 1 & above for claim 1) of a first winding support 24 (figs 1-2) of a core 16 (fig 1) and a second winding support 26 (figs 1-2) of said core 16, said magnet 28 having a first pole 32 (fig 1) and a second pole 34 (fig 2), said first pole 32 and said second pole 34 oriented such that an imaginary line running from said first pole 32 to said second pole 34 is orthogonal to a rod 52 of said rotary device (fig 1, col 3, lns 5-9), further wherein said first pole 32 and second pole 34 join at said rod 52 (fig 1, col 3, lns 5-9); and 
generating a current in a first winding 20 (fig 1) around said first winding support 24 (fig 1) and a second winding 22 (fig 1) around said second winding support 26 (fig 1, col 1, lns 18-27), said first winding support 24 and said second winding support 26 each connected to a closed loop of said core 16 (figs 1-2 & above for claim 1). 
Carriker discloses claim 8 except for:
said first winding support and said second winding support extending substantially to said rod of said rotary device; 
each said orifices encapsulating a portion of said magnet; 

connecting a first load to said first winding and a second load to said second winding, thereby reducing a current required to rotate a rotor of said rotary device.
Vuffray discloses the first winding support and a second winding support (figs 1-4 & above for claim 1, col 2, lns 43-47, portions of 7 & 8) extending substantially to a rod 2 (figs 1-3) of the rotary device (figs 1-3); and
each said orifice (figs 1-4 & below, col 2, lns 17-21 & 35-42, portion of 10 in the two winding supports) encapsulating a portion of said magnet 2 (figs 1-3, col 2, lns 1-4); and
a height of said winding supports orifice is substantially similar to a height of said magnet 2 in the axial direction (figs 3 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second winding supports of Carriker to extend substantially to a rod of the rotary device; each orifice to encapsulate a portion of the magnet; and a height of said winding supports orifice is substantially similar to a height of said magnet in the axial direction, as disclosed by Vuffray, in order to reduce the axial length of the rotary device by incorporating the windings into the winding supports, as well as reduce the number of parts of the rotor, as demonstrated by Vuffray (fig 3).
Carriker in view of Vuffray disclose claim 8 except for connecting a first load to said first winding and a second load to said second winding, thereby reducing a current required to rotate a rotor of said rotary device.
Tsou discloses connecting a first load 51 (fig 3) to the first winding 3 (fig 3) and a second load 51’ (fig 3) to said second winding 3 (fig 3) (fig 3, para [0031] & [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second windings of Carriker in view of Vuffray to connect a first load to said first winding and a second load to said second winding, as disclosed by Tsou, in order to power additional loads, as demonstrated by Tsou (fig 3).
Carriker in view of Vuffray and Tsou disclose claim 8 except for connecting a first load to said first winding and a second load to said second winding, thereby reducing a current required to rotate a rotor of said rotary device.
Carriker discloses the rotary device to rotate the magnet of the generator, but does not specify if the rotary device is an electric motor or some other device that requires electrical current to drive the rotor of the rotary device. 
Schoen discloses a rotary device 27 employing current to drive the rotor (fig 1, para [0037], 27 is an electric motor which inherently employs electric current to drive the motor rotor) to rotate the magnet 13 of the generator 3 (figs 2a-b, para [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an electric motor as the rotary device of Carriker in view of Vuffray and Tsou, to rotate the magnet, as disclosed by Schoen, in order to provide electricity for portions of the apparatus the electric motor is driving, as disclosed by Schoen (figs 1-2b, para [0037]-[0038]). It is pointed out Carriker in view of Vuffray, Tsou and Schoen discloses connecting a first load to said first winding and a second load to said second winding, thereby reducing a current required to rotate a rotor of said rotary device, since Tsou discloses the first and second windings 3 are connected to respective first and second loads 5, 5’; and Schoen discloses the rotary device 27 employing current to drive the magnet 13 of the generator 3. Additionally the above underlined limitation does not require any additional structure other than what Carriker in view of Vuffray, Tsou and Schoen disclose, so that the structure of Carriker in view of Vuffray, Tsou and Schoen would be capable of reducing the current required by the electric motor without any structural modification.
Re claim 10, Carriker in view of Vuffray, Tsou and Schoen discloses claim 8 as discussed above. Carriker further discloses each of said winding supports 24, 26 are mounted opposite each other (fig 1) such that said first windings 20 and said second windings 22 are parallel (fig 1). 
Re claim 11, Carriker in view of Vuffray, Tsou and Schoen discloses claim 8 as discussed above. Carriker is silent with respect to said magnet is a disc magnet. 
Vuffray discloses the magnet is a disc magnet (figs 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnet of Carriker in view of Vuffray as a disc magnet, as disclosed by Vuffray, in order to reduce the axial width of the machine and reduce the number of parts of the magnet and rod, as demonstrate by Vuffray when compared to Carriker. 
Re claim 12, Carriker in view of Vuffray, Tsou and Schoen discloses claim 8 as discussed above. Carriker further discloses the step of supplying power to one or more loads by connecting to said loads one of said first winding 20 or said second winding 22 (col 5, lns 40-46). 
Re claim 14, Carriker in view of Vuffray, Tsou and Schoen discloses claim 8 as discussed above. Carriker further discloses said first winding 20 and said second winding 22 have an equal number of windings (col 2, lns 65-68). 
Re claim 15, Carriker in view of Vuffray, Tsou and Schoen discloses claim 8 as discussed above. Carriker further discloses the step magnetically coupling said first winding support 24 with said second winding support 26 by orienting said magnet 28 such that a first pole 32 is facing said first winding 20 and a second pole 34 is facing a second winding 22 (fig 2, as implied by magnet polarity & stator core). 
Re claim 16, Carriker in view of Vuffray, Tsou and Schoen discloses claim 15 as discussed above. Carriker further discloses the step eliminating magnetic coupling between said first winding support 24 and said second winding support 26 by orienting said first pole 32 and said second pole 34 such that each are between both said first winding 20 and said second winding 22 (fig 5, as implied by magnet polarity & stator core). 
Re claim 17, Carriker in view of Vuffray, Tsou and Schoen discloses claim 8 as discussed above. Carriker further discloses the step magnetically coupling said first winding support 24 with said second winding support 26 by orienting said magnet 28 such that a first pole 32 is facing said first winding 20 and a second pole 34 is facing a second winding 22 (fig 2, as implied by magnet polarity & stator core). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carriker in view of Vuffray, Tsou and Schoen and in further view of Leaver (US20140319955, “Leaver”).
Re claim 4, Carriker in view of Vuffray, Tsou and Schoen discloses claim 1 as discussed above. Carriker further discloses said first plurality of turns and said second plurality of turns are equal (col 3, lns 9-12). 
Carriker is silent with respect to said first plurality of turns are different in number from said second plurality of turns.
Leaver discloses that the number of turns between winding layers will differ slightly due to how the turns overlay one another (para [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second windings of Carriker in view of Vuffray, Tsou and Schoen to have said first plurality of turns different in number from said second plurality of turns, as disclosed by Leaver, in order to reduce magnetic leakage, as taught by Leaver (para [0011]). Specifically the number of turns of at least one layer of the first winding of Carriker in view of Vuffray, Tsou and Schoen will have a different number of turns with at least one layer of the second winding of Carriker in view of Vuffray, Tsou and Schoen, as understood from Leaver.
Re claim 13, Carriker in view of Vuffray, Tsou and Schoen discloses claim 1 as discussed above. Carriker further discloses said first plurality of turns and said second plurality of turns are equal (col 3, lns 9-12). 
Carriker is silent with respect to said first winding comprises more windings than said second windings.
Leaver discloses that the number of windings between winding layers will differ slightly due to how the windings overlay one another (para [0027]).
.

Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive. 
Applicant disagrees with examiner’s previous argument (rejection sent 7/17/20, pg 16) that the portions of 7 and 8 of Vuffray indicated by examiner as the first and second winding supports are not the first and second winding supports because the supports of Vuffray have to be paired together to support one winding (pg 6, last four paragraphs to pg 7, 1st paragraph). Examiner disagrees.
There are no structural limitations in the claim language that requires the first and second winding supports to be as applicant argues. Specifically examiner is interpreting a portion of 7 and 8 forming each winding support. The winding of Vuffray is wound around a side (in this case to outer side of portions of 7 & 8 or one of the four sides of the portion of 7 & 8) of each winding support.
Applicant argues that the combine prior art do not disclose the first and second windings connected to the first and second loads, respectively, so less current is required to drive the rotor than when not connected to the first and second loads (pg 7, last three paragraphs to pg 8, 2nd paragraph). Examiner disagrees.
The prior art disclosed the claimed structure of claim 1 so the machine of Carriker in view of Vuffray, Tsou and Schoen is capable of requiring less current to drive the rotor of the electric motor when the first and second loads are connected, without any structural modification. Applicant does not go into specifics with respect to the load structure, connections to the loads or additional unclaimed structure of the core/winding structure that are different from the prior art.
Additionally it is not clear why it is important to the invention with respect to the condition when the loads are not connected to the first and second windings since the first and second windings are generator windings. If these windings are not connected to first and second loads or to provide electricity for the loads, then the first and second windings are open circuits and not producing any electricity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834